Exhibit 10.50

Text Marked By [* * *] Has Been Omitted Pursuant To A Request For Confidential
Treatment And Was Filed Separately With The Securities And Exchange Commission.

UNIVERSITY of PENNSYLVANIA

Patent License Agreement

This Patent License Agreement (this “Agreement”) is between The Trustees of the
University of Pennsylvania, a Pennsylvania nonprofit corporation (“Penn”), and
ImmunoCellular Therapeutics, Ltd., a corporation organized and existing under
the laws of Delaware (“Company”). This Agreement is being signed on February 10,
2012 (the “Execution Date”). This Agreement will become effective on
February 10, 2012 (the “Effective Date”).

BACKGROUND

Penn owns certain intellectual property developed by Dr. Brian Czerniecki of
Penn’s School of Medicine relating to the production, use and cryopreservation
of dendritic cell cancer vaccines. Penn also owns certain letters patent and/or
applications for letters patent relating to the intellectual property. Company
desires to obtain a license under the patent rights to exploit the intellectual
property. Penn has determined that the exploitation of the intellectual property
by Company is in the best interest of Penn and is consistent with its
educational and research missions and goals.

In consideration of the mutual obligations contained in this Agreement, and
intending to be legally bound, the parties agree as follows:

 

1. LICENSE

1.1 License Grant. Penn grants to Company an exclusive, world-wide license (the
“License”) to make, have made, use, import, offer for sale and sell Licensed
Products in the Field of Use during the Term (as such terms may be defined in
Sections 1.2 and 6.1). The License includes the right to sublicense as permitted
by this Agreement. No other rights or licenses are granted by Penn.

1.2 Related Definitions. The term “Licensed Products” means products that are
made, made for, used, imported, offered for sale or sold by Company or its
Affiliates or sublicensees and that would (i) in the absence of the License,
infringe (or, in the case of pending patent applications, upon issuance, would
infringe) at least one claim of the Patent Rights or (ii) use a process or
method covered in whole or in part by a claim of the Patent Rights, whether the
claim is issued or pending. The term “Limited Field” means development,
production, use, and storage of vaccines for the prevention and/or treatment of
breast cancer and ductal carcinoma in situ. The term “Patent Rights” means all
of Penn’s patent rights represented by or issuing from: (a) the United States
patents and patent applications listed in Exhibit A that have not been
irretrievably lapsed, revoked or abandoned; (b) any continuation,
continuation-in-part (to the

 

1



--------------------------------------------------------------------------------

extent that the claims are directed to inventions which are fully supported by
the patents and applications (a) or (b), divisional, re-issue applications,
renewals and re-examinations of (a) or (b); and (c) any foreign counterparts and
extensions of (a) or (b). The term “Affiliate” means a legal entity that is
controlling, controlled by or under common control with Company and that has
executed either this Agreement or a written joinder agreement agreeing to be
bound by all of the terms and conditions of this Agreement. For purposes of this
Section 1.2, the word “control” means (x) the direct or indirect ownership of
more than fifty percent (50%) of the outstanding voting securities of a legal
entity, (y) the right to receive fifty percent (50%) or more of the profits or
earnings of a legal entity, or (z) the right to determine the policy decisions
of a legal entity. The term “Field of Use” means no field restrictions except
for the Limited Field.

1.3 Reservation of Rights by Penn. Penn reserves the right to use and to permit
others to use, for any purpose the Patent Rights other than in the Field of Use,
including but not limited to, the Limited Field. Penn reserves the right to use,
and to permit other non-commercial entities to use, the Patent Rights in the
Field of Use for educational and research purposes.

1.4 U.S. Government Rights. The parties acknowledge that the United States
government retains rights in intellectual property funded under any grant or
similar contract with a Federal agency. The License is expressly subject to all
applicable United States government rights, including, but not limited to, any
applicable requirement that products, which result from such intellectual
property and are sold in the United States, must be substantially manufactured
in the United States.

1.5 Sublicense Conditions. The Company’s right to sublicense granted by Penn
under the License is subject to each of the following conditions:

(a) In each sublicense agreement, Company will prohibit the sublicensee from
further sublicensing and require the sublicensee to comply with the terms and
conditions of this Agreement.

(b) Within thirty (30) days after Company enters into a sublicense agreement,
Company will deliver to Penn a complete and accurate copy of the entire
sublicense agreement written in the English language. Penn’s receipt of the
sublicense agreement, however, will constitute neither an approval of the
sublicense nor a waiver of any right of Penn or obligation of Company under this
Agreement.

(c) In the event that Company causes or experiences a Trigger Event (as defined
in Section 6.4), all payments due to Company from its Affiliates or sublicensees
under the sublicense agreement will, upon notice from Penn to such Affiliate or
sublicensee, become payable directly to Penn for the account of Company. Upon
receipt of any such funds, Penn will remit to Company the amount by which such
payments exceed the amounts owed by Company to Penn.

(d) Company’s execution of a sublicense agreement will not relieve Company of
any of its obligations under this Agreement. Company is primarily liable to Penn
for any act or omission of an Affiliate or sublicensee of Company that would be
a breach of this Agreement if performed or omitted by Company, and Company will
be deemed to be in breach of this Agreement as a result of such act or omission.

 

2



--------------------------------------------------------------------------------

1.6 No License by Implication. Nothing in this Agreement confers by estoppel
implication or otherwise, any license or rights under any Penn patent other than
the Patent Rights, regardless whether such patents are dominant or subordinate
to the Patent Rights.

 

2. DILIGENCE

2.1 Business Plan. Company will deliver to Penn, within thirty (30) days after
the Effective Date, a copy of an initial business plan for the use of the Patent
Rights (the “Business Plan”). Thereafter, Company will deliver to Penn an annual
updated Business Plan no later than December 1 of each year during the Term. The
Business Plan will include, at a minimum, the information listed in Exhibit B.

2.2 Company’s Efforts. Company will use commercially reasonable efforts to
develop, commercialize, market and sell Licensed Products in a manner consistent
with the Business Plan.

2.3 Diligence Events. The Company will use commercially reasonable efforts to
achieve each of the diligence events by the applicable completion date listed in
the table below for the first Licensed Product.

 

DILIGENCE EVENT

  

COMPLETION DATE

Delivery to Penn of a completed business plan in a form acceptable to Penn

   March 1, 2012

First dosing of first patient in a Phase III or other pivotal clinical trial for
the first Licensed Product

  

Twenty-four (24) months

from completion of

current Phase II trial

Filing of NDA for the first Licensed Product

   January 1, 2018

First Sale of the first Licensed Product

   June 30, 2019

If Penn determines that Company has not fulfilled its obligations under this
Section 2.3, Penn shall furnish Company with written notice of the
determination. Within sixty (60) days after receipt of the notice, Company shall
either (i) fulfill the relevant obligation or (ii) negotiate with Penn a
mutually acceptable schedule of revised diligence obligations, failing which
Penn may, immediately upon written notice to Company, terminate this Agreement
or grant additional licenses to third parties to the Patent Rights in the Field
of Use.

 

3. FEES AND ROYALTIES

3.1 License Initiation Fee. In partial consideration of the License, Company
will pay to Penn on the Effective Date a non-refundable, non-creditable license
initiation fee of [***].

3.2 License Maintenance Fees. In partial consideration of the License, Company
will pay to Penn, on each anniversary of the Effective Date a license
maintenance fee of [***]. License maintenance fees relate to the twelve-month
period immediately prior to the anniversary date on which they are due.

 

3



--------------------------------------------------------------------------------

3.3 Milestone Payments. In partial consideration of the License, Company will
pay to Penn the applicable milestone payment listed in the table below after
achievement of each milestone event for each Licensed Product, whether such
milestone event is achieved by Company, its Affiliates or sublicensees. Company
will provide Penn with written notice within thirty (30) days after achieving
each milestone.

 

MILESTONE

  

PAYMENT

First dosing of first patient in a Phase II trial for each Licensed Product, not
including the ongoing clinical trial NCT01280552 or a Phase I/II study

   [***]

First dosing of first patient in a Phase III clinical trial for each Licensed
Product

   [***]

First Sale of each Licensed Product

   [***]

Achievement of [***] in cumulative Sales for each Licensed Product

   [***]

The term “Phase II clinical trial” means studies in humans of the safety, dose
ranging and efficacy of an investigational product that would satisfy the
requirements of 21 CFR 312.21(b).

The term “Phase III clinical trial” means a human clinical trial in any country
that provides for continued trails of a product on sufficient numbers of
patients to establish the safety and efficacy of a product and generate, if
required, pharmacoeconomics data to support regulatory approval in the proposed
therapeutic indications as more fully defined in 21 C.F.R. (S) 312.21(c) or
equivalent in a foreign country. For clarity, each time a milestone is achieved
with respect to a Licensed Product, then any other milestone payments with
respect to earlier milestones that have not yet been paid will be due and
payable together with the milestone payment for the milestone that is actually
achieved. For additional clarity, milestones are due and payable on Licensed
Products and on products that, upon FDA approval, would become Licensed
Products.

3.4 Earned Royalties. In partial consideration of the License, Company will pay
to Penn during each Quarter a royalty of (i) [***] of Net Sales on cumulative
Net Sales up to [***] for each Licensed Product and (ii) one and [***] of Net
Sales on cumulative Net Sales equal to or exceeding [***] for each Licensed
Product.

3.5 Related Definitions. The term “Sale” means any bona fide transaction for
which consideration is received or expected by Company or its Affiliate or
sublicensee for the sale, use, lease, transfer or other disposition of a
Licensed Product to a third party. A Sale is deemed completed at the time that
Company or its Affiliate or sublicensee invoices, ships or receives payment for
a Licensed Product, whichever occurs first. The term “Quarter” means each
three-month period beginning on January 1, April 1, July 1 and October 1. The
term “Net Sales” means the consideration received or expected from, or the fair
market value attributable to, each Sale, less Qualifying Costs that are directly
attributable to a Sale, specifically identified on an invoice or other
documentation and actually borne by Company or its Affiliates or sublicensees.
For purposes of determining Net Sales, the words “fair market value” mean the
cash

 

4



--------------------------------------------------------------------------------

consideration that Company or its Affiliates or sublicensees would realize from
an unrelated buyer in an arms length sale of an identical item sold in the same
quantity and at the time and place of the transaction. The term “Qualifying
Costs” means: (a) customary discounts in the trade for quantity purchased or for
wholesalers and distributors; (b) credits or refunds for claims or returns that
do not exceed the original invoice amount; (c) Company’s bad debt actually
written off, net of subsequent recoveries; (d) prepaid outbound transportation
expenses and transportation insurance premiums; (e) sales and use taxes and
other fees imposed by and indefeasibly paid to a governmental agency; and
(f) Licensed Products provided at or below cost for indigent care or patient
assistance programs or administered in clinical trials, except when the
recipient is charged for such product; provided that such Licensed Products do
not represent more than [***] of Sales. A Sale is deemed completed at the time
that Company or its Affiliate or sublicensee invoices, ships or receives payment
for a Licensed Product, whichever occurs first. The term “Quarter” means each
three-month period beginning on January 1, April 1, July 1 and October 1.

3.6 Minimum Royalties. In partial consideration of the License, Company will pay
to Penn the amount, if any, that the applicable minimum royalty listed in the
table below exceeds Company’s actual aggregate earned royalties for all Licensed
Products under Section 3.4 for each year after the first Sale of a Licensed
Product.

 

Year:

  

Each Year

MINIMUM:

   Aggregate of [***]

3.7 Sublicense Fees. In partial consideration of the License, Company will pay
to Penn a sublicense fee of (i) [***] of the sum of all payments plus the fair
market value of all other consideration of any kind, received by Company from
sublicensees for sublicenses involving solely Patent Rights or Penn Technology
and (ii) [***] of the sum of all payments plus the fair market value of all
other consideration of any kind, received by Company for all other sublicenses,
including, but not limited to, sublicenses involving Patent Rights together with
non-Penn Company owned or controlled intellectual property during the Quarter,
other than: (a) royalties paid to Company by a sublicensee based upon Sales by
the sublicensee; (b) milestone payments paid to Company by a sublicensee which
Company pays to Penn pursuant to Section 3.3 as a pass through; (c) equity
investments in Company by a sublicensee up to the amount of the fair market
value of the equity purchased on the date of the investment; (d) loan proceeds
paid to Company by a sublicensee in an arms length, full recourse debt financing
to the extent that such loan is not forgiven; (e) sponsored research funding,
including clinical research funding, paid to Company by a sublicensee in a bona
fide transaction for future research to be performed by Company; and
(f) reimbursements paid to Company by sublicensee for patent costs directly
relating to the Patent Rights.

 

4. REPORTS AND PAYMENTS

4.1 Royalty Reports. Within forty-five (45) days after the end of each Quarter
following the first Sale (or sixty (60) days after the end of each Quarter
following the first Sale if Company has sublicensed the License), Company will
deliver to Penn a report, certified by the chief financial officer of Company,
detailing the calculation of all royalties, fees and other

 

5



--------------------------------------------------------------------------------

payments due to Penn for such Quarter. The report will include, at a minimum,
the following information for the Quarter, each listed by product, by country:
(a) the number of units of Licensed Products constituting Sales; (b) the gross
consideration invoiced, billed or received for Sales; (c) the gross amount of
any payments and other consideration received by Company from sublicensees and
the amounts of any deductions permitted by Section 3.7; (f) the royalties, fees
and other payments owed to Penn, listed by category; and (g) the computations
for any applicable currency conversions. Each royalty report will be
substantially in the form of the sample report attached as Exhibit C.

4.2 Payments. Company will pay all royalties, fees and other payments due to
Penn under Sections 3.3, 3.4, 3.6, and 3.7, and within forty-five (45) days
after the end of the Quarter (or sixty (60) days after the end of the Quarter if
Company has sublicensed the License) in which the royalties, fees or other
payments accrued.

4.3 Records. Company will maintain, and will cause its Affiliates and
sublicensees to maintain, complete and accurate books, records and related
background information to verify Sales, and all of the royalties, fees, and
other payments due or paid under this Agreement, as well as the various
computations reported under Section 4.1. The records for each Quarter will be
maintained for at least five (5) years after submission of the applicable report
required under Section 4.1.

4.4 Audit Rights. Upon reasonable prior written notice to Company, Company and
its Affiliates and sublicensees will provide Penn and its accountants with
access to all of the books, records, key personnel and related background
information required by Section 4.3 to conduct a review or audit of Sales, and
all of the royalties, fees, and other payments payable under this Agreement.
Access will be made available: (a) during normal business hours; (b) in a manner
reasonably designed to facilitate Penn’s review or audit without unreasonable
disruption to Company’s business; and (c) no more than once each calendar year
during the Term (as defined below) and for a period of five (5) years
thereafter. Company will promptly pay to Penn the amount of any underpayment
determined by the review or audit, plus accrued interest. If the review or audit
determines that Company has underpaid any payment by five percent (5%) or more,
then Company will also promptly pay the costs and expenses of Penn and its
accountants in connection with the review or audit. In addition, once annual
Sales of Licensed Products exceed Fifty Million ($50,000,000), Company will
conduct, at Penn’s request, no more than once every two (2) years, at its own
expense, an independent audit of Sales, and all of the royalties, fees, and
other payments due or paid under this Agreement. Promptly after completion of
the audit, Company will provide to Penn a copy of the report of the independent
auditors along with any underpayments and interest thereon.

4.5 Currency. All dollar amounts referred to in this Agreement are expressed in
United States dollars. All payments will be made in United States dollars. If
Company receives payment from a third party in a currency other than United
States dollars for which a royalty or fee is owed under this Agreement, then
(a) the payment will be converted into United States dollars at the conversion
rate for the foreign currency as published in the eastern edition of the Wall
Street Journal as of the last business day of the Quarter in which the payment
was received by Company, and (b) the conversion computation will be documented
by Company in the applicable report delivered to Penn under Section 4.1.

 

6



--------------------------------------------------------------------------------

4.6 Place of Payment. All payments by Company are payable to “The Trustees of
the University of Pennsylvania” and will be made to the following addresses:

 

By Electronic Transfer:

  

By Check (direct mail):

  

By Check (lockbox):

[***]

  

The Trustees of the University of Pennsylvania

c/o Center for Technology Transfer

Center for

Technology Transfer

Attention: Financial Coordinator

  

The Trustees of the University of Pennsylvania

c/o Center for Technology Transfer

PO Box 785546

Philadelphia, PA 19178-5546

4.7 Interest. All amounts that are not paid by Company when due will accrue
interest from the date due until paid at a rate equal to one and one-half
percent (1.5%) per month (or the maximum allowed by law, if less).

 

5. CONFIDENTIALITY AND USE OF PENN’S NAME

5.1 Confidentiality Agreement. In connection with the execution of this
Agreement, the parties will enter into a Confidential Disclosure Agreement
substantially similar to Penn’s standard form as attached hereto as Exhibit D.

5.2 Other Confidential Matters. Penn is not obligated to accept any confidential
information from Company, except for the reports required by Sections 2.1, 4.1,
4.4 and 6.6. Penn, acting through its Center for Technology Transfer and finance
offices, will use reasonable efforts not to disclose to any third party outside
of Penn any confidential information of Company contained in those reports, for
so long as such information remains confidential. Penn bears no institutional
responsibility for maintaining the confidentiality of any other information of
Company. Company may elect to enter into confidentiality agreements with
individual investigators at Penn that comply with Penn’s internal policies. The
provisions of this Section 5.2 shall not limit Penn’s obligations to Company or
Company’s obligations to Penn under any other agreement, including
confidentiality agreement, between the parties relating to transactions other
than the License.

5.3 Use of Penn’s Name. Company and its Affiliates, sublicensees, employees, and
agents may not use the name, logo, seal, trademark, or service mark (including
any adaptation of them) of Penn or any Penn school, organization, employee,
student or representative, without the prior written consent of Penn.

 

7



--------------------------------------------------------------------------------

6. TERM AND TERMINATION

6.1 Term. This Agreement will commence on Effective Date and terminate upon the
later of: (a) the expiration or abandonment of the last patent to expire or
become abandoned of the Patent Rights; or (b) ten (10) years after the first
Sale of the first Licensed Product if no patent has issued from the Patent
Rights (as the case may be, the “Term”). Upon the expiration or abandonment of
all Patent Rights in any country during the Term no royalties shall be payable
under this Agreement thereafter based on Sales in that country.

6.2 Early Termination by Company. Company may terminate this Agreement at any
time effective upon completion of each of the following conditions:
(a) providing at least sixty (60) days prior written notice to Penn of such
intention to terminate; (b) ceasing to make, have made, use, import, offer for
sale and sell all Licensed Products; (c) terminating all sublicenses and causing
all Affiliates and sublicensees to cease making, having made, using, importing,
offering for sale and selling all Licensed Products; and (d) paying all amounts
owed to Penn under this Agreement and any sponsored research agreement between
Penn and Company related to the Patent Rights, through the effective date of
termination.

6.3 Early Termination by Penn. Penn may terminate this Agreement if: (a) Company
is more than thirty (30) days late in paying to Penn any amounts owed under this
Agreement and does not immediately pay Penn in full, including accrued interest,
upon written demand (a “Payment Default”); (b) other than a Payment Default,
Company or its Affiliate or sublicensee materially breaches this Agreement and
does not cure the breach within forty-five (45) days after written notice of the
breach; or (c) Company or its Affiliates or sublicensee experiences a Trigger
Event, and in the case of sublicensee, Company has not terminated the sublicense
prior to or automatically upon the occurrence of the Trigger Event. If a
sublicensee materially breaches the applicable sublicense agreement, Company
will take reasonable steps to enforce the terms of such sublicense agreement
against such sublicensee

6.4 Trigger Event. The term “Trigger Event” means any of the following: (a) a
material default by Company under any sponsored research agreement or option or
license agreement between Company and Penn related to the Patent Rights (whether
entered prior to, contemporaneous with, or subsequent to the Effective Date)
that is not cured within the cure period, if any, set forth in such agreement or
a material default under either of the Option Agreement (“Option Agreement”) or
the Know-How License (“Know-How License”), each by and between Company and Penn
pursuant to the Option Agreement ; (b) if Company or its Affiliate or
sublicensee (i) becomes insolvent, bankrupt or generally fails to pay its debts
as such debts become due, (ii) is adjudicated insolvent or bankrupt;
(iii) admits in writing its inability to pay its debts, (iv) suffers the
appointment of a custodian, receiver or trustee for it or its property and, if
appointed without its consent, not discharged within thirty (30) days; (v) makes
an assignment for the benefit of creditors; or (vi) suffers proceedings being
instituted against it under any law related to bankruptcy, insolvency,
liquidation or the reorganization, readjustment or release of debtors and, if
contested by it, not dismissed or stayed within ten(10) days; (c) the
institution or commencement by Company or its Affiliate or sublicensee of any
proceeding under any law related to bankruptcy, insolvency, liquidation or the
reorganization, readjustment or release of debtors; (d) the entering of any
order for relief relating to any of the proceedings described in Section 6.4(b)
or (c) above; (e) the calling by Company or its Affiliate or sublicensee of a
meeting of its creditors with a view to arranging a composition or adjustment of
its debts; (f) the act or failure to act by Company or its Affiliate or
sublicenseeindicating its

 

8



--------------------------------------------------------------------------------

consent to, approval of or acquiescence in any of the proceedings described in
Section 6.4(b) – (e) above; (g) failure by Company to pay patent expenses ; or
(h) the commencement by Company of any action against Penn, including an action
for declaratory judgment, to declare or render invalid or unenforceable the
Patent Rights, or any claim thereof.

6.5 Effect of Termination. Upon the termination of this Agreement for any
reason: (a) the License terminates; (b) Company and all its Affiliates and
sublicensees will cease all making, having made, using, importing, offering for
sale and selling all Licensed Products, except to extent permitted by
Section 6.6; (c) Company will pay to Penn all amounts, including accrued
interest, owed to Penn under this Agreement and any sponsored research agreement
related to the Patent Rights, the Option Agreement and the Know-How License
through the date of termination, including royalties on Licensed Products
invoiced or shipped through the date of termination and any sell off period
permitted by Section 6.6, whether or not payment is received prior to
termination or expiration of the sell off period permitted by Section 6.6;
(d) Company will, at Penn’s request, return to Penn all confidential information
of Penn and provide to Penn a development summary directly related to Licensed
Products generated by Company during the Term that will facilitate the further
development of the technology licensed under this Agreement; and (e) in the case
of termination under Section 6.3, all duties of Penn and all rights (but not
duties) of Company under this Agreement immediately terminate without further
action required by either Penn or Company.

6.6 Inventory & Sell Off. Upon the termination of this Agreement for any reason,
Company will cause physical inventories to be taken immediately of: (a) all
completed Licensed Products on hand under the control of Company or its
Affiliates or sublicensees; and (b) such Licensed Products as are in the process
of manufacture and any component parts on the date of termination of this
Agreement. Company will deliver promptly to Penn a copy of the written
inventory, certified by an officer of the Company. Upon termination of this
Agreement for any reason, Company will promptly remove, efface or destroy all
references to Penn from any advertising, labels, web sites or other materials
used in the promotion of the business of Company or its Affiliates or
sublicensees, and Company and its Affiliates and sublicensees will not represent
in any manner that it has rights in or to the Patent Rights or the Licensed
Products. Upon the termination of this Agreement for any reason other than
pursuant to Section 6.3(a) or (c), Company may sell off its inventory of
Licensed Products existing on the date of termination for a period of six
(6) months and pay Penn royalties on Sales of such inventory within thirty
(30) days following the expiration of such six (6) month period.

6.7 Survival. Company’s obligation to pay all amounts, including accrued
interest, owed to Penn under this Agreement will survive the termination of this
Agreement for any reason. Sections 13.9, 13.10 and 13.11 and Articles 4, 5, 6,
9, 10, and 11 will survive the termination of this Agreement for any reason in
accordance with their respective terms.

 

7. PATENT PROSECUTION AND MAINTENANCE

7.1 Patent Control. Penn controls the preparation, prosecution and maintenance
of the Patent Rights and the selection of patent counsel, with input from
Company. For purposes of this Article 7, the word “maintenance” includes any
interference negotiations, claims, or proceedings, in any forum, brought by
Penn, Company, a third party, or the United States Patent and Trademark Office,
and any requests by Penn or Company that the United States Patent and Trademark
Office reexamine or reissue any patent in the Patent Rights.

 

9



--------------------------------------------------------------------------------

7.2 Payment and Reimbursement. Within thirty (30) days after the Effective Date,
Company will reimburse Penn for all historically accrued attorneys fees,
expenses, official fees and all other charges accumulated prior to the Effective
Date incident to the preparation, filing, prosecution and maintenance of the
Patent Rights. Thereafter, Company will reimburse Penn for all documented
attorneys fees, expenses, official fees and all other charges accumulated on or
after the Effective Date incident to the preparation, filing, prosecution, and
maintenance of the Patent Rights, within thirty (30) days after Company’s
receipt of invoices for such fees, expenses and charges. Penn reserves the right
to require the Company to provide a deposit in advance of incurring out of
pocket patent expenses estimated by counsel to exceed [***]. If Company fails to
reimburse patent expenses under Paragraph 7.2, provide a requested deposit with
respect to a Patent Right, or fails to prepare, prosecute or maintain any Patent
Rights that may be in Penn’s best interest to prepare, prosecute or maintain,
then Company shall provide Penn with reasonable prior written notice of such
intended abandonment or decline of responsibility. In the event of such failure
of Company with respect to such expenses, deposit or preparation, prosecution or
maintenance of any Patent Rights, regardless of notice, Penn will be free at its
discretion and expense to either abandon such applications or patents related to
such Patent Right or to continue such preparation, prosecution and/or
maintenance activities, and any patent rights associated with such patent action
will be automatically excluded from the term “Patent Rights” hereunder, on a
patent by patent or country by country basis, as applicable.

 

8. INFRINGEMENT

8.1 Notice. Company and Penn will notify each other promptly of any infringement
of the Patent Rights that may come to their attention. Company and Penn will
consult each other in a timely manner concerning any appropriate response to the
infringement.

8.2 Prosecution of Infringement. Company may prosecute any infringement of the
Patent Rights at Company’s expense, including defending against any
counterclaims or cross claims brought by any party against Company or Penn
regarding the Patent Rights and defending against any claim that the Patent or
Patent Rights are invalid in the course of any infringement action or in a
declaratory judgment action. Penn reserves the right to intervene voluntarily
and join Company in any such infringement litigation. If Penn chooses not to
intervene voluntarily, but Penn is a necessary party to the action brought by
Company, then Company may join Penn in the infringement litigation. If Company
decides not to prosecute any infringement of the Patent Rights, then Penn may
elect to prosecute such infringement independently of Company in Penn’s sole
discretion.

8.3 Cooperation. In any litigation under this Article 8, either party, at the
request and sole expense of the other party, will cooperate to the fullest
extent reasonably possible. This Section 8.3 will not be construed to require
either party to undertake any activities, including legal discovery, at the
request of any third party, except as may be required by lawful process of a
court of competent jurisdiction. If, however, either party is required to
undertake any activity, including legal discovery, as a right of lawful process
of a court of competent jurisdiction, then Company will pay all expenses
incurred by Company and by Penn.

 

10



--------------------------------------------------------------------------------

8.4 Control of Litigation. Company controls any litigation or potential
litigation involving the prosecution of infringement claims regarding the Patent
Rights in which Penn is not a party, including the selection of counsel, all
with input from Penn. Company must not settle or compromise any such litigation
in a manner that imposes any obligations or restrictions on Penn or grants any
rights to the Patent Rights, other than any permitted sublicenses, without
Penn’s prior written permission. Penn controls any litigation or potential
litigation involving the prosecution of infringement claims regarding the Patent
Rights in which Penn has elected to prosecute the infringement independently of
Company or has voluntarily or involuntarily joined Company in the infringement
litigation, including the selection of counsel, all with input from Company. In
all instances in which Penn is a party, Penn reserves the right to select its
own counsel. If Penn is involuntarily joined as a party, Penn retains the right
to select its own counsel, but Company will be responsible for all litigation
expenditures as set forth in Section 8.5.

8.5 Recoveries from Litigation. If Company prosecutes any infringement claims
either without Penn as a party or with Penn involuntarily joined as a party,
then Company will reimburse Penn for Penn’s litigation expenditures, including
any attorneys’ fees, expenses, official fees and other charges incurred by Penn,
even if there are no financial recoveries from the infringement action. Company
will reimburse Penn within thirty (30) days after receiving each invoice from
Penn. After reimbursing Penn for its expenditures, Company will use the
financial recoveries from such claims, if any, (a) first, to reimburse Company
for its litigation expenditures; and (b) second, share between Company [***] and
Penn [***] as to any remainder. If Company prosecutes any infringement claims
with Penn joined as a voluntary party, then any financial recoveries from such
claims will be (x) first, shared between Company and Penn in proportion with
their respective shares of the aggregate litigation expenditures by Company and
Penn; and (y) second, shared [***] by Company and Penn as to any remainder after
Company and Penn have fully recovered their aggregate litigation expenditures.
If Penn prosecutes any infringement claims independent of Company, then Penn
will prosecute such infringement at Penn’s expense and will retain any financial
recoveries in their entirety.

 

9. REPRESENTATIONS; DISCLAIMER OF WARRANTIES

9.1 Penn Representations. Penn represents to Company that to the knowledge of
the current staff of Penn’s Center for Technology Transfer, without
investigation, as of the Effective Date, Penn: (a) is sole owner of Penn’s
Patent Rights; (b) has the right to grant the License to Company; and (c) has
not received any written notice of any third party claim for infringement by
Penn relating to the Penn Patent Rights.

9.2 Disclaimer. THE PATENT RIGHTS, LICENSED PRODUCTS AND ANY OTHER TECHNOLOGY
LICENSED UNDER THIS AGREEMENT ARE PROVIDED ON AN “AS IS” BASIS. PENN MAKES NO
REPRESENTATIONS (EXCEPT AS SET FORTH IN SECTION 9.1 ABOVE) OR WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO ANY WARRANTY OF ACCURACY,
COMPLETENESS, PERFORMANCE, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
COMMERCIAL UTILITY, NON INFRINGEMENT OR TITLE.

 

11



--------------------------------------------------------------------------------

10. LIMITATION OF LIABILITY

10.1 Limitation of Liability. PENN WILL NOT BE LIABLE TO COMPANY, ITS
AFFILIATES, SUBLICENSEES, SUCCESSORS OR ASSIGNS, OR ANY THIRD PARTY WITH RESPECT
TO ANY CLAIM: ARISING FROM COMPANY’S, AFFILIATES’ OR SUBLICENSEES’ USE OF THE
PATENT RIGHTS, LICENSED PRODUCTS OR ANY OTHER TECHNOLOGY LICENSED UNDER THIS
AGREEMENT; OR ARISING FROM THE DEVELOPMENT, TESTING, MANUFACTURE, USE OR SALE OF
LICENSED PRODUCTS. PENN WILL NOT BE LIABLE TO COMPANY, ITS AFFILIATES,
SUBLICENSEES, SUCCESSORS OR ASSIGNS, OR ANY THIRD PARTY FOR LOST PROFITS,
BUSINESS INTERRUPTION, OR INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OF ANY
KIND.

 

11. INDEMNIFICATION

11.1 Indemnification. Company will defend, indemnify, and hold harmless each
Indemnified Party from and against any and all Liabilities with respect to an
Indemnification Event. The term “Indemnified Party” means each of Penn and its
trustees, officers, faculty, students, employees, contractors, and agents. The
term “Liabilities” means all damages, awards, deficiencies, settlement amounts,
defaults, assessments, fines, dues, penalties, costs, fees, liabilities,
obligations, taxes, liens, losses, lost profits and expenses (including, but not
limited to, court costs, interest and reasonable fees of attorneys, accountants
and other experts) that are incurred by an Indemnified Party or awarded or
otherwise required to be paid to third parties by an Indemnified Party. The term
“Indemnification Event” means any Claim against one or more Indemnified Parties
arising out of or resulting from: (a) the development, testing, use,
manufacture, promotion, sale or other disposition of any Patent Rights, or
Licensed Products by Company, its Affiliates, sublicensees, assignees or vendors
or third parties, including, but not limited to, (x) any product liability or
other Claim of any kind related to use by a third party of a Licensed Product,
(y) any Claim by a third party that the practice of any of the Patent Rights or
the design, composition, manufacture, use, sale or other disposition of any
Licensed Product infringes or violates any patent, copyright, trade secret,
trademark or other intellectual property right of such third party, and (z) any
Claim by a third party relating to clinical trials or studies for Licensed
Products; (b) any material breach of this Agreement by Company or its Affiliates
or sublicensees; and (c) the enforcement of this Article 11 by any Indemnified
Party. The term “Claim” means any charges, complaints, actions, suits,
proceedings, hearings, investigations, claims or demands.

11.2 Reimbursement of Costs. Company will pay directly all Liabilities incurred
for defense or negotiation of any Claim or will reimburse Penn for all
documented Liabilities incident to the defense or negotiation of any Claim
within thirty (30) days after Company’s receipt of invoices for such fees,
expenses and charges.

11.3 Control of Litigation. Company controls any litigation or potential
litigation involving the defense of any Claim, including the selection of
counsel, with input from Penn. Penn reserves the right to protect its interest
in defending against any Claim by selecting its own counsel. If such separate
representation is based on Penn’s reasonable determination that Company cannot
adequately defend Penn’s interests, or if the interests of the Indemnified Party
and Company with respect to such Claim are sufficiently adverse to prohibit the
representation by the same counsel of both parties under applicable law, ethical
rules or equitable principals, then any attorneys’ fees and litigation expenses
incurred by Penn for such separate representation will be paid for by Company,
pursuant to Sections 11.1 and 11.2.

 

12



--------------------------------------------------------------------------------

11.4 Other Provisions. Company will not settle or compromise any Claim giving
rise to Liabilities in any manner that imposes any restrictions or obligations
on Penn or grants any rights to the Patent Rights or the Licensed Products
without Penn’s prior written consent, which shall not be unreasonably withheld.
If Company fails or declines to assume the defense of any Claim within thirty
(30) days after notice of the Claim, or fails to reimburse an Indemnified Party
for any Liabilities pursuant to Sections 11.1 and 11.2 within the thirty
(30) day time period set forth in Section 11.2, then Penn may assume the defense
of such Claim for the account and at the risk of Company, and any Liabilities
related to such Claim will be conclusively deemed a liability of Company. The
indemnification rights of the Indemnified Parties under this Article 11 are in
addition to all other rights that an Indemnified Party may have at law, in
equity or otherwise.

 

12. INSURANCE

12.1 Coverages. Company will procure and maintain insurance policies for the
following coverages with respect to personal injury, bodily injury and property
damage arising out of Company’s performance under this Agreement: (a) during the
Term, comprehensive general liability, including broad form and contractual
liability, in a minimum amount of $2,000,000 combined single limit per
occurrence and in the aggregate; (b) prior to the commencement of clinical
trials involving Licensed Products, clinical trials coverage in a minimum amount
of $3,000,000 combined single limit per occurrence and in the aggregate; and
(c) prior to the Sale of the first Licensed Product, product liability coverage,
in a minimum amount of $2,000,000 combined single limit per occurrence and in
the aggregate. Penn may review periodically the adequacy of the minimum amounts
of insurance for each coverage required by this Section 12.1, and Penn reserves
the right to require Company to adjust the limits accordingly. Any Penn required
increase in coverage shall be based upon a reasonable determination by Penn of
reasonable and customary levels of coverage, taking into account factors that
will include, but not be limited to, the size of the market, the FDA established
safety profile of the product and insurance separately maintained by the
manufacturer. The required minimum amounts of insurance do not constitute a
limitation on Company’s liability or indemnification obligations to Penn under
this Agreement.

12.2 Other Requirements. The policies of insurance required by Section 12.1 will
be issued by an insurance carrier with an A.M. Best rating of “A” or better and
will name Penn as an additional insured with respect to Company’s performance
under this Agreement. Company will provide Penn with insurance certificates
evidencing the required coverage within thirty (30) days after the Effective
Date and the commencement of each policy period and any renewal periods. Each
certificate will provide that the insurance carrier will notify Penn in writing
at least thirty (30) days prior to the cancellation or material change in
coverage.

 

13. ADDITIONAL PROVISIONS

13.1 Independent Contractors. The parties are independent contractors. Nothing
contained in this Agreement is intended to create an agency, partnership or
joint venture between the parties. At no time will either party make commitments
or incur any charges or expenses for or on behalf of the other party.

 

13



--------------------------------------------------------------------------------

13.2 No Discrimination. Neither Penn nor Company will discriminate against any
employee or applicant for employment because of race, color, sex, sexual or
affectional preference, age, religion, national or ethnic origin, handicap, or
veteran status.

13.3 Compliance with Laws. Company must comply with all prevailing laws, rules
and regulations that apply to its activities or obligations under this
Agreement. For example, Company will comply with applicable United States export
laws and regulations. The transfer of certain technical data and commodities may
require a license from the applicable agency of the United States government
and/or written assurances by Company that Company will not export data or
commodities to certain foreign countries without prior approval of the agency.
Penn does not represent that no license is required, or that, if required, the
license will issue.

13.4 Modification, Waiver & Remedies. This Agreement may only be modified by a
written amendment that is executed by an authorized representative of each
party. Any waiver must be express and in writing. No waiver by either party of a
breach by the other party will constitute a waiver of any different or
succeeding breach. Unless otherwise specified, all remedies are cumulative.

13.5 Assignment & Hypothecation. This Agreement is binding upon the parties and
their respective heirs, successors, assigns, and personal representatives.
Company may not assign this Agreement or any part of it, either directly or by
merger or operation of law, without the prior written consent of Penn, except in
connection with a merger or the sale, or other transfer of all or substantially
all of its assets or all of its business or the business unit holding its cancer
vaccine products and technology to a pharmaceutical or vaccine company with a
market capitalization or annual revenues of at least $100,000,000, provided that
(a) at least ten (10) days before the proposed transaction, Company gives Penn
written notice and such background information as may be reasonably requested by
Penn; (b) the assignee agrees in writing to be legally bound by this Agreement
and to deliver to Penn an updated Business Plan within forty five (45) days
after the closing of the proposed transaction; and (c) Company provides Penn
with a copy of assignee’s undertaking. Any permitted assignment will not relieve
Company of responsibility for performance of any obligation of Company that has
accrued at the time of the assignment. Company will not grant a security
interest in the License or this Agreement during the Term. Any prohibited
assignment or security interest will be null and void.

13.6 Notices. Any notice or other required communication (each, a “Notice”) must
be in writing, addressed to the party’s respective Notice Address listed on the
signature page, and delivered: (a) personally; (b) by certified mail, postage
prepaid, return receipt requested; (c) by recognized overnight courier service,
charges prepaid; or (d) by facsimile. A Notice will be deemed received: if
delivered personally, on the date of delivery; if mailed, five (5) days after
deposit in the United States mail; if sent via courier, one (1) business day
after deposit with the courier service; or if sent via facsimile, upon receipt
of confirmation of transmission provided that a confirming copy of such Notice
is sent by certified mail, postage prepaid, return receipt requested.

 

14



--------------------------------------------------------------------------------

13.7 Severability & Reformation. If any provision of this Agreement is held to
be invalid or unenforceable by a court of competent jurisdiction, then the
remaining provisions of this Agreement will remain in full force and effect.
Such invalid or unenforceable provision will be automatically revised to be a
valid or enforceable provision that comes as close as permitted by law to the
parties’ original intent.

13.8 Headings & Counterparts. The headings of the articles and sections included
in this Agreement are inserted for convenience only and are not intended to
affect the meaning or interpretation of this Agreement. This Agreement may be
executed in several counterparts, all of which taken together will constitute
the same instrument.

13.9 Governing Law. This Agreement will be governed in accordance with the laws
of the Commonwealth of Pennsylvania, without giving effect to the conflict of
law provisions of any jurisdiction.

13.10 Dispute Resolution. If a dispute arises between the parties concerning any
right or duty under this Agreement, then the parties will confer, as soon as
practicable, in an attempt to resolve the dispute. If the parties are unable to
resolve the dispute amicably, then the parties will submit to the exclusive
jurisdiction of, and venue in, the state and Federal courts located in the
Eastern District of Pennsylvania if an action is brought by Company and Delaware
if any action is brought by Penn with respect to all disputes arising under this
Agreement.

13.11 Integration. This Agreement with its Exhibits, and the Confidentiality
Agreement, contain the entire agreement between the parties with respect to the
Patent Rights and the License and supersede all other oral or written
representations, statements, or agreements with respect to such subject matter.

Each party has caused this Agreement to be executed by its duly authorized
representative.

 

THE TRUSTEES OF THE UNIVERSITY OF PENNSYLVANIA

    IMMUNOCELLULAR THERAPEUTICS, LTD By:  

/s/ Michael J. Cleare, PHD

    By:   /s/ Manish Singh, PhD  

Name: Michael J. Cleare, PHD

      Name: Manish Singh, PhD  

Title: Executive Director, Center for Technology Transfer

      Title: CEO Address:  

Center for Technology Transfer

University of Pennsylvania

3160 Chestnut Street, Suite 200

Philadelphia, PA 19104-6283

Attention: Executive Director

    Address:  

21900 Burbank Blvd.

3rd Floor

Woodland Hills, CA 91367

Attention: CEO

Required copy to:

       

University of Pennsylvania

Office of General Counsel

133 South 36th Street, Suite 300

Philadelphia, PA 19104-3246

Attention: General Counsel

     

 

15



--------------------------------------------------------------------------------

EXHIBIT INDEX

 

Exhibit A    Patent Applications in Patent Rights Exhibit B    Minimum Contents
of Business Plan Exhibit C    Format of Royalty Report Exhibit D   
Confidentiality Agreement

 

16



--------------------------------------------------------------------------------

Exhibit A

Patent Applications in Patent Rights

 

W5470

  

System and Method of Preparing and Storing Activated Mature
Dendritic Cells

Serial No

  

Patent No

   App Type    File Date      Country    Issue Date

61/313,984

      Provisional      3/15/2010       US   

PCT/US11/28487

      PCT      3/15/2011       US   

 

17



--------------------------------------------------------------------------------

Exhibit B

Minimum Contents of Business Plan

 

  •  

Date of Business Plan and reporting period covered

 

  •  

Identification and nature of each active contractual relationship between
Company, its Affiliates and sublicensees

 

  •  

Current status of DC vaccine program

 

  •  

Projected timelines for completing Licensed Product development and commercial
launch

 

  •  

Projected timeline for securing sublicensees

 

  •  

Significant changes made to the Business Plan since the previous Development
Plan and the reasons for the changes

 

18



--------------------------------------------------------------------------------

Exhibit C

Form of Royalty Report

LOGO [g283327g60m17.jpg]

 

 

19



--------------------------------------------------------------------------------

Exhibit D

Form of Confidentiality Agreement

UNIVERSITY of PENNSYLVANIA

Confidential Disclosure Agreement

Signature Page

 

COMPANY CONTACT INFORMATION

 

Company full legal name and notice address:

IMMUNOCELLULAR THERAPEUTICS LTD

21900 BURBANK BOULEVARD, 3RD FLOOR

WOODLAND HILLS, CA 91367

 

  

Company primary phone number:

818-992-2907

 

  

Company primary fax number:

818-992-2908

 

Company contact name:

Manish Singh, PhD, MBA

  

Contact title:

President and CEO

  

Contact phone number:

[***]

PENN CONTACT INFORMATION

 

Penn notice address:

University of Pennsylvania

Center for Technology Transfer

3160 Chestnut Street, Suite 200

Philadelphia, PA 19104-6283

Attention: Executive Director

  

Penn primary phone number:

215-898-9591

 

Penn primary fax number:

215-898-9519

  

Penn Investigator name:

Brian Czerniecki, MD, PhD

  

Penn department:

Surgery

  

 

SUBJECT MATTER

 

Penn Docket and application numbers and titles:

Application nos. 61/313,984 and PCT/US11/28487

Reference only: W5470 entitled System and Method of

Preparing and Storing Activated Mature Dendritic Cells

  

Investigator research area:

Cell-based Immunotherapy of Cancer

 

PURPOSE & EFFECTIVE DATE

 

Limited Purpose:

Company’s exercise of its rights and performance of its obligations under that
certain patent license agreement (“License Agreement”) by and between the
parties of even date herewith related to the patents and patent applications in
Penn’s Dockets listed above.

  

Effective Date:

3/19/12

 

SIGNATURES

 

This Agreement includes this Signature Page and all of the attached Terms and
Conditions. By signing below, Company and Penn agree to all of the provisions.

 

COMPANY   THE TRUSTEES OF THE UNIVERSITY OF PENNSYLVANIA By:       By:      

        (please sign)

   

            (please sign)

Name:        Name:       

        (please print)

   

            (please print)

Title:       Title:      

        (please print)

   

            (please print)

Date:  

______________________, 2012

  Date:  

______________________, 2012

 

20



--------------------------------------------------------------------------------

Confidential Disclosure Agreement

Terms and Conditions

 

1. Purpose. Penn desires to protect its Confidential Information, which may be
disclosed to Company by Penn.

2. Definition. The term “Confidential Information” means all information, data
or know-how that is contained in or related to the Patent Rights (as defined in
the License Agreement) and the Penn Dockets relating thereto and/or the general
area of research in the Investigator’s laboratory identified in the Signature
Page. Confidential Information does not include information, data or know-how
that: (a) becomes part of the public domain through no improper action of the
Company; (b) was in the possession of the Company at the time of disclosure;
(c) is received by the Company from a third party and is not subject to an
obligation of confidentiality owed to such third party; or (d) can be shown by
documentation to have been independently developed by Company by individuals who
have not had access to Confidential Information. Failure to mark any
Confidential Information as confidential or proprietary will not affect its
status as Confidential Information under this Agreement.

3. Non-Use & Non-Disclosure. Company will not use any Confidential Information
for any purpose, other than for the Limited Purpose identified on the Signature
Page. No licenses or other rights are granted. Company will not use Confidential
Information for experimental research planning or experimental activity. Company
will not disclose any Confidential Information to third parties or employees,
other than on a need to know basis to those employees and consultants who are
bound to obligations of non-use and non-disclosure at least as restrictive as
those set forth in this Agreement. Company will take all reasonable measures to
protect the secrecy of, and avoid the unauthorized disclosure or use of,
Confidential Information. Such measures will include the highest degree of care
that Company utilizes to protect Company’s own confidential information of a
similar nature. Company will promptly notify Penn in writing of any misuse or
misappropriation of any Confidential Information that may come to Company’s
attention. In the event that Company is required by judicial or administrative
process to disclose Confidential Information, Company will promptly notify Penn
and allow Penn a reasonable time to oppose such process.

4. Term. This Agreement applies to Confidential Information that is disclosed to
Company from the Effective Date. Company’s obligations as to any item of
Confidential Information will expire upon the later of: (i) five (5) years after
the initial disclosure of such item to Company; or (ii) termination of the
License Agreement. Company’s obligations under this Agreement will survive the
expiration or termination of any other contract or negotiation between the
parties. Upon the written request of Penn, Company will return to Penn all
Confidential Information received from Penn, except that Company may maintain a
single copy of any written Confidential Information for Company’s records.

5. Use of Penn’s Name. Company will not use Penn’s name or trademarks or the
name of any Penn employee in any manner without Penn’s prior written consent.

6. Disclaimer. All Confidential Information is provided on an “As Is” basis,
without express or implied warranties of any kind.

7. Miscellaneous. Any notice must be in writing and sent to the address of the
party listed on the Signature Page. This Agreement may only be modified by a
written amendment that is executed by an authorized representative of each
party. Any waiver must be express and in writing. No waiver by either party of a
breach by the other party will constitute a waiver of any different or
succeeding breach. This Agreement will be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania without regard to
conflicts of law principles of any jurisdiction. This Agreement contains the
entire agreement between the parties with respect to subject matter of this
Agreement and supersedes all other oral or written representations, statements,
or agreements with respect to such subject matter. This Agreement is binding
upon the parties and their respective heirs, successors, assigns, and personal
representatives. Neither party may assign this Agreement without the prior
written consent of the other party.

 

 

21